Judgment, Supreme Court, Bronx County, rendered on April 22, 1970, unanimously reversed, on the law, and the matter remanded to the Supreme Court for a hearing on whether defendant should be allowed to withdraw his plea of guilty. Defendant pleaded guilty to robbery in the third degree on March 20, 1970. The minutes of this proceeding have been lost and no attempt to reconstruct them has been made. When defendant appeared for sentence on April 22, 1970, he attempted to withdraw his plea contending he was not guilty. The application was denied and he was sentenced. The validity of his application would in large measure depend on what took place at the taking of the plea. As this cannot now be reviewed, a hearing is required (People v. McKennion, 27 N Y 2d 671). Concur — Nunez, J. P., Kupferman, Steuer and Tilzer, JJ.